The opinion of the court was delivered by
Fenner, J.
The only complaint brought to our notice by this record arises under a bill of exceptions taken to the ruling of the court in permitting a question propounded to the accused on his cross-examination by the State, which was objected to on the ground that the question related to matter about which he had not been asked and had not testified in his direct examination.
The statement of the judge, appended to the bill, clearly shows that the question related to a subject closely connected with the matters testified about in the direct examination, and this is suffl■cient. State vs. Paynier, 36 An. 573; State vs Stuart, 35 An. 1015.
The rule never went further than to restrain the State from cross-examining defendant’s witnesses on matters not connected with *1169matters' statéd’óri:thb'examination in 'chief.' "’1 Green]eaf 'Ev.,' p. 521, No. 445; State vs. Swayze, 30 An. 1323;- State' vs. Thomas, 32 An. 349; State vs.'Willingham, 33 An. 538*. ' '
The case hereW entirely without the inhibition. '
Judgment affirmed.